OFFICE   OF   THE   ATTORNEY     GENERAL    OF   TEXAS
                        AUSTIN




                                           lhroh B7, 19939
i2r. C. J. Xllde, Xaroh 27, 1939, Yage 2


     and eball slve the time and plaoa for reoelr-
     lne euoh bids. All auoh ooqetltlre bids
     shall be kdpt on file by the oounty auditor
     as a part of the reoorda of his office, and
     shall be subjeot to lnapeotion by any one
     deslrlaF to eee them. Coplee or all bide
     received shall be furnished by the county
     auditor to the oou6ty Judge and to the oom-
     ~I~lonora oourt;urdwhen the bids reoe1v.d
     are'not aatisf~otorytotho-uld lwdga or
..
...- eaant~oaslaaloaen,thaaudltor     aha%lre-
     jaot said bids and re-ednti>aa for new blda.
     Ii oases cf emrg6aoy,, puNI     not la ax-         -
     086s of one huadrd end fifty doll- mar bo
     made.upoa requlaltlonto bo approved w th0
     o~Ia6Ioner6 eiourt,rlthout d+ertlrIng sor
     ocatpetItIT54
                 bids.-

          It was kd.6 In tha oaas of kyatt Motel t%oil&
Fork8 vs. Fannln Coiaity,Ill SR tata) 787 fhat Aktlola
1659, aupra, manll%6t6 an Intent'on the part OS the.Le
latum to deolnre.rpnbllo polloyruooaaltatlq oaqot:    P
tire bidding. It was held In thIa base that a wrlt;t+lr
oontraotor award uhe~by the Oomlaalonera~~,ou?tat-
temptedto ratifypdqahaaeof oul~orta~   from ;a aaa*aotu?a
pursuant to advortlwsnt   ior bid6 whioh dewrI+g'.?!+%+
by trade name was invalid ~&or the ~I'OVIS~O~~.O~  .4~W*le
1669, requiring advertIaaaant *aooordIagto apeoItloitIoti
          You state in yeur inqulq   that   to oatabltah ao~
fain 8peoIrIoatlona In the adwrtIamWlt *ll ban tha
ofiaot of ellnln6tlng oapetltlte bidding In that bat 066
bid wo6ld be reoeIre&    The aomlulon~raf owrt Is glwn
broad dl6oretlonary ~666~6 WI+ n6peot +o ertabM8hing
and setting epeolfIoatIon6 for equipsentto be pureh66ed
by and used by the oarmt7. Haring set Show 6peolfI~atIo~
they mat then SuWt    them by r&ertI6Iag the name to dll
those who oare to bid. It 18 aterl6l     If but o6e per60
or firm oaree to bld on the partloular+eohlneq desired
by the oouuty.
          It la therefore the opInlo6 of thla Department
and you are eo advised th& oompetlflye bidding order the
olrounstanoss stated by you is not only legal but
mandatory upon the Commissioners* Court.
          TrufitlnC,
                   that this 5atlereatorliy answema
your inquiry, m remeln

                                Very truly yours


  .